DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 defines “a portion of a boundary line” to describe three different aspects of the claimed invention. Namely, a portion of a boundary line that separates the antenna module region from the first evaluation region, a portion of a boundary line that separates the antenna module region from the second evaluation region, and a portion of a boundary line that separates the antenna module region from the third evaluation region. It is unclear whether these portions of the boundary line are meant to be three separate portions, a combination of portions, or a single portion. This language renders this claim indefinite. 
For examination purposes, “a portion” of a boundary line will be interpreted as “a first portion” of a boundary line when referring to the portion that separates the antenna module region from the first evaluation region, “a second portion” of the boundary line when referring to the portion that separates the antenna module from the second evaluation region, and “a third portion” of the boundary line when referring to the portion that separates the antenna module from the third evaluation region. 
Claim 4 defines “the portion of a boundary line” to describe three different aspects of the claimed invention. Namely, the portion of a boundary line that separates the antenna module region from the first evaluation region, the portion of a boundary line that separates the antenna module region from the second evaluation region, and the portion of a boundary line that separates the antenna module region from the third evaluation region. It is unclear whether these portions of the boundary line are meant to be three separate portions, a combination of portions, or a single portion. This language renders this claim indefinite. 
For examination purposes, “the portion” of a boundary line will be interpreted as “the first portion” of a boundary line when referring to the portion that separates the antenna module region from the first evaluation region, “the second portion” of the boundary line when referring to the portion that separates the antenna module from the second evaluation region, and “the third portion” of the boundary line when referring to the portion that separates the antenna module from the third evaluation region. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheah et al. (U.S. Pub. No. 20190181126, hereinafter "Cheah").
Regarding claim 1, Cheah teaches (Figs. 1H, 3) a semiconductor apparatus (107), comprising an interconnect substrate (substrate 210, Par. 47) which includes: an antenna module region (114) in which an antenna (232) and a semiconductor integrated circuit (116) electrically connected to the antenna (232) are disposed; and at least one evaluation region (110) situated next to the antenna module region (114) and used to evaluate characteristics of the antenna (232), wherein the at least one evaluation region (110) has at least one slit (134) formed therein such that the slit (134) includes at least a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the evaluation region (110) from each other.
Regarding claim 2, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 1, wherein the at least one evaluation region (110) includes a first evaluation region (first 110) and a second evaluation region (second 110) that are situated opposite each other across the antenna module (114) region, and wherein the at least one slit (134) includes a first slit (first section of 134) that includes at least a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the first evaluation region (first 110) from each other, and includes a second slit (second section of 134) that includes at least a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the second evaluation region (second 110) from each other.
Regarding claim 3, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 1, wherein the at least one evaluation region (110) includes a first evaluation region (first 110), a second evaluation region (second 110), and a third evaluation region (third 110), the first evaluation region (first 110) and the second evaluation region (second 110) being situated opposite each other across the antenna module (114) region, the third evaluation region (third 110) being situated at one edge of the antenna module region (114) and connecting the first evaluation region (first 110) and the second evaluation region (second 110), and wherein the at least one slit (134) includes at least a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the first evaluation region (first 110) from each other, a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the second evaluation region (second 110) from each other, and a portion (outer edge of 134), situated opposite the antenna (232), of a boundary line (outer perimeter of 134) that separates the antenna module region (114) and the third evaluation region (third 110) from each other.
Regarding claim 4, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 3, wherein the at least one slit (134) formed in the portion (outer edge of 134), situated opposite the antenna (232), of the boundary line (outer perimeter of 134) that separates the antenna module region (114) and the first evaluation region (first 110) from each other, in the portion (outer edge of 134), situated opposite the antenna (232), of the boundary line (outer perimeter of 134) than separates the antenna module region (114) and the second evaluation region (second 110) from each other, and in the portion (outer edge of 134), situated opposite the antenna (232), of the boundary line (outer perimeter of 134) that separates the antenna module region (114) and the third evaluation region (third 110) from each other is continuous and connected together as a single piece.
Regarding claim 5, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 1, wherein a width of the slit (134) is preferably greater than or equal to 2 mm.
Regarding claim 6, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 1, wherein the slit (134) is disposed only in the evaluation region (110).
Regarding claim 7, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed-19- in claim 1, wherein the slit (134) is formed to extend to both the antenna module region (114) and the evaluation region (110).
Regarding claim 8, Cheah teaches (Figs. 1H, 3) the semiconductor apparatus (107) as claimed in claim 1, wherein the at least one slit (134) has such a length that the slit (134) includes at least the portion (outer edge of 134), situated opposite the antenna (232), of the boundary line (outer perimeter of 134) that separates the antenna module region (114) and the evaluation region (110) from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. (U.S. Pub. No. 20190181126, hereinafter "Cheah") in view of Gu (U.S. Pub. No. 20190207310, hereinafter "Gu").
Regarding claim 5, Cheah teaches the semiconductor apparatus as claimed in claim 1. 
Cheah does not explicitly teach the semiconductor apparatus as claimed in claim 1, wherein a width of the slit is preferably greater than or equal to 2 mm.
However, Gu teaches (Fig. 3) an antenna system wherein a width of a slit (slots 32) is greater than or equal to 2 mm (Par. 38, “the first side slot 32 and the second side slot 33 has a width D2 (as shown in FIG. 3) within a range of 1 mm-3 mm, such as 1.5 mm, 2 mm, and 2.5 mm”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheah to have the width of the slit be greater than or equal to 2 mm as taught by Gu in order to guarantee performance of the antenna system (Gu Par. 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845